Citation Nr: 0732148	
Decision Date: 10/12/07    Archive Date: 10/23/07

DOCKET NO.  04-34 622	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office 
Center in Fargo, North Dakota


THE ISSUES

1.  Entitlement to service connection for Hepatitis C.

2.  Entitlement to service connection for 
hemangioma/epidermoid of the parietal skull.

3.  Entitlement to service connection for bilateral median 
nerve neuropathy and bilateral ulnar nerve neuropathy.

4.  Entitlement to service connection for a right shoulder 
dislocation.

5.  Entitlement to service connection for low back strain.


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

J. Alsup, Associate Counsel


INTRODUCTION

The veteran served on active duty from June 1976 to November 
1979.

This case comes before the Board of Veterans' Appeals (the 
Board) on appeal from a November 2002 rating decision of the 
Department of Veteran Affairs (VA) Regional Office (RO) in 
Philadelphia, Pennsylvania, which denied the veteran's claims 
for service connection.  The veteran disagreed and timely 
appealed.  During the pendency of the appeal the veteran 
changed residency; original jurisdiction now resides in the 
VA Regional Office in Fargo, North Dakota.

In September 2004, the veteran requested a hearing before a 
local hearing officer.  The record indicates that the veteran 
received notice in May 2005 of a local hearing scheduled for 
June 7, 2005 at the RO.  The veteran failed to appear at that 
hearing.  

In October 2004, the veteran requested a videoconference 
hearing before a Veterans Law Judge (VLJ).  The record 
includes a July 2005 notice of a Travel Board hearing 
scheduled for August 30, 2005.  The veteran that failed to 
appear for the hearing.

The issue of service connection for a low back strain is 
addressed in the REMAND portion of the decision below and is 
REMANDED to the RO via the VA Appeals Management Center (AMC) 
in Washington, DC.




FINDINGS OF FACT

1.  A preponderance of the competent medical evidence 
demonstrates that the veteran's Hepatitis C is not 
attributable to his period of active service.

2.  A preponderance of the competent medical evidence 
demonstrates that the veteran's hemangioma/epidermoid of the 
parietal skull is not attributable to his period of active 
service.

3.  A preponderance of the competent medical evidence 
demonstrates that the veteran's bilateral median nerve 
neuropathy and bilateral ulnar nerve neuropathy is not 
attributable to his period of active service.

4.  A preponderance of the competent medical evidence 
demonstrates that the veteran's a right shoulder dislocation 
is not attributable to his period of active service.


CONCLUSIONS OF LAW

1.  Hepatitis C was not incurred in or aggravated by the 
veteran's military service.  
38 U.S.C.A. § 1131 (West 2002); 38 C.F.R. § 3.303 (2006).

2.  Hemangioma/epidermoid of the parietal skull was not 
incurred in or aggravated by the veteran's military service.  
38 U.S.C.A. § 1131 (West 2002); 38 C.F.R. § 3.303 (2006).

3.  Bilateral median nerve neuropathy and bilateral ulnar 
nerve neuropathy were  not incurred in or aggravated by the 
veteran's military service.  38 U.S.C.A. § 1131 (West 2002); 
38 C.F.R. § 3.303 (2006).

4.  A right shoulder dislocation was not incurred in or 
aggravated by the veteran's military service.  38 U.S.C.A. 
§ 1131 (West 2002); 38 C.F.R. § 3.303 (2006).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The veteran seeks service connection for Hepatitis C, 
hemangioma/epidermoid of the parietal skull, bilateral median 
nerve neuropathy and bilateral ulnar nerve neuropathy, and 
for a right shoulder dislocation.  As is explained elsewhere 
in this decision, the remaining issue on appeal, entitlement 
to service connection for a low back disability, is being 
remanded for additional evidentiary development.  

In the interest of clarity, the Board will first discuss 
certain preliminary matters.  The issues on appeal will then 
be analyzed and a decision rendered.  

The Veterans Claims Assistance Act of 2000

The Board has given consideration to the Veterans Claims 
Assistance Act of 2000 (the VCAA).  The VCAA enhanced VA's 
duty to notify a claimant about the information and evidence 
necessary to substantiate claims for VA benefits.  
The VCAA also redefined VA's obligations with respect to its 
statutory duty to assist claimants in the development of 
their claims.  See 38 U.S.C.A. §§ 5103, 5103A (West 2006). 

Notice

The VCAA requires VA to notify the claimant and the claimant' 
s representative, if any, of any information and any medical 
or lay evidence not previously provided to VA that is 
necessary to substantiate the claim.  As part of the notice, 
VA is to specifically inform the claimant and the claimant' s 
representative, if any, of which portion, if any, of the 
evidence is to be provided by the claimant and which part, if 
any, VA will attempt to obtain on behalf of the claimant.  
See 38 U.S.C.A. § 5103 (West 2002); see also Quartuccio v. 
Principi, 16 Vet. App. 183 (2002) [a letter from VA to an 
appellant describing evidence potentially helpful to the 
appellant but not mentioning who is responsible for obtaining 
such evidence did not meet the standard erected by the VCAA].  
After careful review, the Board has concluded that the notice 
requirements of the VCAA have been satisfied with respect to 
the issues on appeal.  


The veteran was informed letters dated December 2001 and 
September 2004 that to support his claim, the evidence must 
show: an injury in military service or a disease that began 
in or was made worse during military service, or that there 
was an event in service which caused injury or disease; a 
current physical or mental disability; a relationship between 
the current disability and an injury, disease, or event in 
military service.  See pages 1 and 6 of the VCAA letters, 
respectively.

The veteran was further informed in both letters that VA 
would provide a medical examination if it was deemed 
necessary to substantiate his claim, and that VA would obtain 
records such as records held by Federal agencies, including 
service records and VA medical records, employment records, 
and private medical records so long as he provided sufficient 
information to allow VA to obtain them.  

The Board also notes that the veteran was asked in the 
December 2001 letter to tell VA about "any additional 
information or evidence that you want us to try to get for 
you."  The September 2004 letter asked the following: "If 
there is any other evidence or information that you think 
will support your claim, please let us know.  If you have any 
evidence in your possession that pertains to your claim, 
please send it to us."  See page 2.  This complies with the 
"give us everything you've got" requirements of 38 C.F.R. § 
3.159(b) in that the veteran was informed that he could 
submit or identify evidence other than what was specifically 
requested by the RO.

In short, the record indicates that the veteran received 
appropriate notice under 38 U.S.C.A. § 5103 and Quartuccio.  

In Dingess v. Nicholson, 19 Vet. App. 473 (2006), the United 
States Court of Appeals for Veterans Claims (the Court) 
observed that a claim of entitlement to service connection 
consists of five elements:  (1) veteran status; (2) existence 
of a disability; (3) a connection between the veteran's 
service and the disability; (4) degree of disability; and (5) 
effective date.  

Because a service connection claim is comprised of five 
elements, the Court further held that the notice requirements 
of section 5103(a) apply generally to all five elements of 
that claim.  Therefore, upon receipt of an application for 
service connection, section 5103(a) and section 3.159(b) 
require VA to review the information and the evidence 
presented with the claim and to provide the claimant with 
notice of what information and evidence not previously 
provided, if any, will assist in substantiating or is 
necessary to substantiate the elements of the claim as 
reasonably contemplated by the application.  This includes 
notice that a disability rating and an effective date for the 
award of benefits will be assigned if service connection is 
awarded.

In this case, the first element, veteran status, is not in 
dispute.  With regard to the claim of hemangioma/epidermoid 
of the parietal skull, the lack of proof of element (2), a 
current disability, was the basis for denial of service 
connection.  With regard to the claims of hepatitis C, 
bilateral median nerve neuropathy and bilateral ulnar nerve 
neuropathy, and a right shoulder dislocation, element (2), is 
not at issue.  The veteran's remaining claims were denied 
because of lack of evidence of element (3), a connection 
between the veteran's service and the disabilities.  As noted 
above, the veteran has received proper notice of those 
crucial elements.  Because the RO denied service connection 
to the veteran's claims, any lack of notice of elements (4) 
and (5) has no prejudicial effect on the veteran's claim.  

Duty to assist

In general, the VCAA provides that VA shall make reasonable 
efforts to assist a claimant in obtaining evidence necessary 
to substantiate claims for VA benefits, unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim.  The law provides that the 
assistance provided by VA shall include providing a medical 
examination or obtaining a medical opinion when such an 
examination or opinion is necessary to make a decision on the 
claim.  An examination is deemed "necessary" if the record 
does not contain sufficient medical evidence for VA to make a 
decision on the claim.  See 38 U.S.C.A. § 5103A (West 2002); 
38 C.F.R. § 3.159 (2006).

The Board finds that with the exception of medical evidence 
regarding the issue being remanded, reasonable efforts have 
been made to assist the veteran in obtaining evidence 
necessary to substantiate the claim now under consideration 
and that there is no reasonable possibility that further 
assistance would aid in substantiating it.  Specifically, the 
RO has obtained the veteran's service medical records and 
reports of VA treatment of the veteran, private medical 
records, and Social Security Administration Records (SSA) 
which pertain to the veteran's claims and which will be 
discussed below.  Additionally, the veteran was provided with 
VA examinations in November 2001, February and December 2002, 
and April and July 2004.  Neither the veteran nor his 
representative has identified any further evidence he 
believes would sustain his claim.  

Accordingly, the Board finds that under the circumstances of 
this case as they pertain to the issues being decided, the VA 
has satisfied the notification and duty to assist provisions 
of the law and that no further actions pursuant to the VCAA 
need be undertaken on the veteran's behalf.  

The Board additionally observes that all appropriate due 
process concerns have been satisfied.  See 38 C.F.R. § 3.103 
(2006).  The veteran has been ably represented by his service 
organization, which has submitted a formal brief as recently 
as August 2007.  As noted in the Introduction, the veteran 
was scheduled for two hearings, a local hearing and a Travel 
Board hearing.  He failed without explanation to report for 
either hearing. 

The Board will therefore proceed to a decision on the merits  
as to these four issues.  

1.  Entitlement to service connection for Hepatitis C.

Relevant law and regulations

Service connection 

A disability may be service-connected if it results from an 
injury or disease incurred in, or aggravated by, military 
service.  See 38 U.S.C.A. §  1131 (West 2002); 
38 C.F.R. § 3.303 (2006).



In order to establish service connection for the claimed 
disorder, there must be (1) medical evidence of a current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed in-service disease or injury and the current 
disability.  See Hickson v. West, 12 Vet. App. 247, 253 
(1999).  The determination as to whether these requirements 
are met is based on an analysis of all the evidence of record 
and the evaluation of its credibility and probative value.  
See Baldwin v. West, 13 Vet. App. 1, 8 (1999).

Service connection - Hepatitis C

In a VA "Fast Letter" issued in June 2004 (Fast Letter 04- 
13, June 29, 2004), VA noted that a rating decision had been 
issued that was apparently based on a statement incorrectly 
ascribed to a VA physician to the effect that persons who 
were inoculated with a jet injector were at risk of having 
hepatitis C.  The fast letter then identified "key points" 
that included the fact that hepatitis C is spread primarily 
by contact with blood and blood products, with the highest 
prevalence of hepatitis C infection among those with 
repeated, direct percutaneous (through the skin) exposure to 
blood (i.e., intravenous drug users, recipients of blood 
transfusions before screening of the blood supply began in 
1992, and hemophiliacs treated with clotting factor before 
1987).  Another "key point" was the fact that hepatitis C can 
potentially be transmitted with the reuse of needles for 
tattoos, body piercing, and acupuncture.

The fast letter indicates, in its Conclusion section, that 
the large majority of hepatitis C infections can be accounted 
for by known modes of transmission, primarily transfusion of 
blood products before 1992, and injection drug use.  It also 
noted that transmission of hepatitis C virus with air gun 
injections was "biologically plausible," notwithstanding the 
lack of any scientific evidence so documenting.  It noted 
that it was "essential" that the report upon which the 
determination of service connection is made includes a full 
discussion of all modes of transmission, and a rationale as 
to why the examiner believes the air gun was the source of 
the veteran's hepatitis C.


Standard of review

After the evidence has been assembled, it is the Board's 
responsibility to evaluate the entire record.  See 38 
U.S.C.A. § 7104(a) (West 2002).  When there is an approximate 
balance of evidence regarding the merits of an issue material 
to the determination of the matter, the benefit of the doubt 
in resolving each such issue shall be given to the claimant.  
See 38 U.S.C.A. § 5107 (West 2002); 38 C.F.R. 
§ 3.102 (2006).

In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the Court 
stated that "a veteran need only demonstrate that there is an 
'approximate balance of positive and negative evidence' in 
order to prevail."  To deny a claim on its merits, the 
preponderance of the evidence must be against the claim.  See 
Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing 
Gilbert, 1 Vet. App. at 54.

Analysis

As noted above, in order to establish service connection for 
the claimed disorder, there must be (1) medical evidence of a 
current disability; (2) medical, or in certain circumstances, 
lay evidence of in-service incurrence or aggravation of a 
disease or injury; and (3) medical evidence of a nexus 
between the claimed in-service disease or injury and the 
current disability.  See Hickson, supra.  The Board will 
address each element in turn.

The record contains evidence sufficient to establish that the 
veteran currently has Hepatitis C.  Thus, element (1) is 
satisfied.

As indicated above, there must be medical, or in certain 
circumstances, lay evidence of in-service incurrence or 
aggravation of a disease or injury.  The Board will 
separately address disease and injury.   

With respect to disease, the Board has thoroughly reviewed 
the veteran's service medical records.  There is no 
indication of diagnosis or treatment of Hepatitis C during 
service, or for many years thereafter.  It appears that 
Hepatitis C was initially diagnosed in November 2000, over 20 
years after the veteran left military service.  

In this regard, the veteran's representative contends in an 
August 2007 brief that Hepatitis C is often dormant and 
asymptomatic for many years, and the fact that it was not 
diagnosed until many years after service "is not unusual and 
does not provide a prima facia [sic] basis to support a 
denial of the veteran's claim."  See page 2. The Board does 
not necessarily disagree with the import of that statement.  
However, to the extent that the veteran and his 
representative propose the veteran had Hepatitis C in 
service, they have submitted no competent medical evidence to 
that effect.  It is now well-settled that lay persons without 
medical training are not competent to comment on medical 
matters such as diagnosis, date of onset or etiology of a 
disability.  See Espiritu v. Derwinski, 2 Vet. App. 492, 494-
5 (1992); see also 38 C.F.R. § 3.159 (a)(1) [competent 
medical evidence means evidence provided by a person who is 
qualified through education, training, or experience to offer 
medical diagnoses, statements, or opinions].  Thus, the Board 
finds that their opinions are entitled to no weight of 
probative value.
  
Turning to in-service injury, the injury here contended is 
infection with hepatitis C virus during service.  That is, 
the veteran and his representative appear to be contending 
that he was infected with the Hepatitis C virus during 
service, and that the disease itself did not occur until 
years thereafter.  The only evidence of such purported in-
service infection(s) are found in various statements of the 
veteran contained in the record.  The veteran has proffered a 
litany of alleged in-service infection vectors.  See a 
December 2001 statement from the veteran.  [The veteran did 
not mention in this connection his post-service history of 
intravenous drug use and blood transfusions.  The record in 
fact shows a long history of I.V. drug use, from the 1970s to 
1989.  See a November 2000 medical report of Dr. T.H., M.D., 
and a May 7, 2001 medical report of Dr. C.P., M.D.]

The veteran has argued that when he was inoculated during 
basic training, medical personnel providing the inoculations 
used an air-gun injection device.  The veteran stated that 
when he approached the medical personnel, the two servicemen 
in front of him moved while receiving inoculations and were 
cut by the pressurized injection.  The veteran contends that 
they bled on the device and that their blood was on the 
device when he received his inoculations.  The veteran 
additionally stated that throughout his military career, he 
was in "direct contact with men who had open wounds."  He 
related that he often shared shaving razors and tooth brushes 
with other soldiers.  He stated that he had a former service 
member as a roommate during the end of his period of active 
duty who injected illegal drugs intravenously.  He stated 
that he received oral surgery from dental care providers who 
did not wear gloves.  He finally stated that he engaged in 
unprotected sexual relations.

The Board notes that there is no contemporary evidence which 
indicates that any or all of these activities/episodes in 
fact occurred.  Obviously, events such as having unprotected 
sex would not be documented.  Even assuming that any or all 
of these alleged events occurred, this begs the crucial 
question as to whether the veteran was infected with the 
hepatitis virus thereby.  The only evidence in support of 
element (2) regarding in-service infection with the Hepatitis 
C virus is the veteran's own statements.

The veteran's statements concerning being infected with the 
hepatitis C virus during routine events in service such as 
receiving inoculations and dental treatment amount to rank 
speculation on his part.  He has presented no evidence which 
in any way suggests that any blood products with which he may 
have come into contact were tainted.  Indeed, as noted in the 
VA fast letter cited above, although transmission of 
hepatitis C virus with air gun injections may be 
"biologically plausible," VA General Counsel noted that there 
was no scientific evidence that supported a contention that 
the veteran was infected with Hepatitis C in the manner he 
contends.  The veteran himself has presented no such 
evidence.

As indicated in the VA "Fast Letter" issued in June 2004, the 
large majority of hepatitis C infections can be accounted for 
by known modes of transmission, primarily transfusion of 
blood products before 1992, and injection drug use.  
Two physicians have noted the veteran's long term, post-
service IV drug use and post-service blood transfusions.  
Thus, the record contains evidence of the veteran's 
participation in two major modes of Hepatitis C transmission 
after service.

In short, the record contains no supporting medical evidence 
concerning any of the various theories of in-service 
infection the veteran argues support his claim.  
Rather, post-service medical evidence refers to intravenous 
drug use as he cause of the veteran's Hepatitis C infection. 

The Board finds that there is no competent evidence of record 
supporting the conclusion that the veteran contracted 
Hepatitis C during service.  Element (2) is not satisfied, 
and the claim for entitlement to service connection for 
Hepatitis C fails for that reason alone.

For the sake of completeness, the Board will briefly address 
the remaining Hickson element.  See Luallen v. Brown, 8 Vet. 
App. 92, 95-6 (1995), citing Holbrook v. Brown, 8 Vet. App. 
91, 92 (1995) [the Board has the fundamental authority to 
decide a claim in the alternative].  

As noted above, element (3) requires medical evidence of a 
nexus between the claimed in-service disease or injury and 
the current disability.  With regard to service connection 
for Hepatitis C, there is no competent evidence which 
indicates that the veteran's current Hepatitis C condition is 
related to his period of service.  

As has been noted above, two physician referred to the 
veteran's history of post-service intravenous drug abuse and 
blood transfusions in connection with his recently diagnosed 
Hepatitis C.  Significantly, neither physician mentioned as 
risk factors that the veteran had been inoculated in basic 
training with air-gun injections, or had participated in any 
other activity listed by the veteran.  [The Board observes 
that the risk factors listed in the medical reports - I.V. 
drug abuse and blood transfusions - conforms precisely to the 
conclusion reached in the June 2004 Fast Letter.]  

To the extent that the veteran and his representative contend 
that there is a medical nexus between the in-service episodes 
alleged by the veteran and his current Hepatitis C, their lay 
opinions are entitled to no weight of probative value.  
See Espiritu, supra.

Thus, the Board finds that Hickson element (3), medical 
nexus,  is not satisfied, and the claim for service 
connection for Hepatitis C fails for this reason as well.

In summary, for reasons and bases expressed above, the Board 
concludes that a preponderance of the evidence is against the 
veteran's claim.  The benefit sought on appeal is accordingly 
denied.

2.  Entitlement to service connection for 
hemangioma/epidermoid of the parietal skull.

Relevant law and regulations

The law and regulations generally pertaining to service 
connection and standard of review have been set out above and 
will not be repeated.

In order to be considered for service connection, a claimant 
must first have a disability.  In Brammer v. Derwinski, 3 
Vet. App. 223 (1992), the Court noted that Congress 
specifically limited entitlement for service-connected 
disease or injury to cases where such incidents had resulted 
in a disability.  See also Rabideau v. Derwinski, 2 Vet. App. 
141, 143 (1992) [service connection may not be granted unless 
a current disability exists].  A "current disability" means a 
disability shown by competent medical evidence to exist.  See 
Chelte v. Brown, 10 Vet. App. 268 (1997).  

Analysis

With regard to entitlement to service connection for a 
hemangioma/epidermoid of the parietal skull, the evidence 
does not include any diagnosis of a current disability of the 
skull.  The veteran has been accorded ample opportunity to 
present evidence of a current disability.  He has not done 
so.  See 38 U.S.C.A. § 5107(a) [it is a claimant's 
responsibility to support a claim for VA benefits].

To the extent that the veteran himself contends that he has 
the claimed disability, his statement is not probative.  See 
Espiritu, supra.

In the absence of any diagnosed disability, service 
connection may not be granted. See Degmetich v. Brown, 104 
F.3d 1328 (Fed. Cir. 1997); Gilpin v. Brown, 155 F.3d 1353 
(Fed. Cir. 1998) [service connection cannot be granted if the 
claimed disability does not exist].  Because there is no 
evidence of record of a current disability relating to the 
veteran's hemangioma or epidermoid of the skull, element (1) 
is not satisfied and the veteran's claim for entitlement to 
service connection for a hemangioma/epidermoid of the 
parietal skull fails for that reason.

In short, the claim fails because there is no current 
disability shown.

3.  Entitlement to service connection for bilateral median 
nerve neuropathy and bilateral ulnar nerve neuropathy.

Medical evidence demonstrates that bilateral median nerve 
neuropathy and bilateral ulnar nerve neuropathy are currently 
diagnosed.  Hickson element (1) is therefore satisfied as to 
this issue.

Concerning element (2), in-service disease or injury, the 
veteran's service medical records do not show that he 
complained of or was treated for neuropathy symptoms of any 
kind.  The Board particularly notes that the veteran did not 
indicate in connection with his discharge physical 
examination anything regarding a neuropathy condition of his 
arms.  The competent medical evidence indicates that the 
veteran was diagnosed with neuropathy of the bilateral median 
nerve and bilateral ulnar nerve in November 2001, more than 
20 years after his discharge from active duty.  

With respect to injury, the veteran stated in December  2001 
that he fell during service, injuring his elbows.  He stated 
he thought he had a "pinched nerve" in both elbows.  
However, there is nothing in the service medical records to 
indicate that the veteran injured his elbows.  

In adjudicating a claim, the Board is charged with the duty 
to assess the credibility and weight given to evidence.  See 
Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997), cert. 
denied, 523 U.S. 1046 (1998).  Indeed, in Jefferson v. 
Principi, 
271 F.3d 1072, 1076 (Fed. Cir. 2001), the United States Court 
of Appeals for the Federal Circuit, citing its decision in 
Madden, recognized that that Board had inherent fact-finding 
ability.

The veteran now, in connection with his claim for monetary 
benefits from VA, claims to have experienced a bilateral 
elbow injury during service.  This represents a radical 
departure from a claim for a non-service connected (NSC) 
pension which he submitted in August 1988, complaining he 
could not work because of "partial paralysis of left arm; 
radial nerve damage; can not use left hand."  Noticeably 
absent was any reference to any in-service injury.  Rather, 
the veteran provided a handwritten statement in which he 
stated as follows: "[M]y injury occurred February 19, 
1988."  In other words, the veteran then claimed his 
injuries occurring in February 1988 were the cause of his 
symptoms related to neuropathy and said nothing concerning 
any injury during service being the cause of the condition.
Thus, the veteran's present claim is inconsistent with his 
claim of 1988.  

After a review of all of the evidence, the Board finds 
nothing in the objective record which supports the veteran's 
recent statements to the effect that he injured his elbows in 
service.  Moreover, the veteran's statement in connection 
with his 1988 claim for a NSC pension is contrary to his 
present contention.  

In short, the Board finds that the veteran recent statement 
to be self-serving and contrary to the other evidence of 
record.  See Curry v. Brown, 7 Vet. App. 59, 68 (1994) 
[contemporaneous evidence has greater probative value than 
history as reported by the veteran]; see also Cartright v. 
Derwinski, 2 Vet. App. 24, 25 (1991) [VA cannot ignore a 
veteran's testimony simply because the veteran is an 
interested party; personal interest may, however, affect the 
credibility of the evidence].
The Board places greater weight of probative value on the 
service medical records, which do not contain any entry which 
documents that the veteran fell and injured his arms in the 
manner which he recalls.  

Element (2) is therefore not met with regard to the 
neuropathy issues.

With regard to element (3), the record does not include any 
competent medical evidence indicating a connection between 
the veteran's current neuropathy condition and his period of 
military service.  To the contrary, there is of record a 
February 2002 medical opinion in which the VA examiner stated 
was "unable to clearly relate his current complaints to any 
injury that occurred in the service." 
[In the context of the report, it is clear that the examiner 
was stating that there was no nexus; the examiner was not 
stating that he was not rendering an opinion.]  

The Board observes that the examiner noted that although the 
veteran attributed his condition to a 1977 fall (i.e., during 
service), the veteran had significant physical labor 
experience, and had no significant functional impairment 
until much more recently.  The examiner noted that he was 
"unable to make a direct connection between a fall that 
occurred 25 years ago and current chronic neuropathy in both 
arms in an individual who, subsequent to his time in service, 
was able to use both arms on physical activity that could, in 
and of itself, have caused the injury he describes."
  
The only record evidence supporting such a connection is the 
statements of the veteran.  His statements are not probative 
of the etiology of his neuropathy condition.  See Espiritu 
supra.  

Thus, the claim for service connection for bilateral median 
nerve neuropathy and bilateral ulnar nerve neuropathy fails 
on this basis as well.

4.  Entitlement to service connection for a right shoulder 
dislocation.

With regard to service connection for a right shoulder 
dislocation, there is medical evidence of a current right 
shoulder condition.  Element (1) is accordingly met.

With regard to element (2), the veteran's service medical 
records indicate that he was treated for a head injury which 
included pain in the neck and shoulder area.  However, there 
is nothing in the service medical records, then or 
thereafter, that indicates the veteran was treated for a 
right shoulder dislocation during service.  Nor is there any 
objective medical evidence of such injury elsewhere in the 
record.

In making his December 2001 claim, the veteran stated: 

I . . . remember falling with an M-60 machinegun 
and injuring my right arm and shoulder, I can't 
remember if I reported this at the aid station.  
But now 25 yrs later I've learned my shoulder is 
separated and the docs say its inoperable because 
of the bone has grown in place the injury is so 
old.

In an August 2002 statement the veteran simply contended that 
his shoulder was injured in the military.  In an October 2004 
statement, the veteran made a similar statement.  In sum, the 
veteran's statements are the only evidence of record 
regarding Hickson element (2).

The Board places far greater weight of probative value on the 
pertinently negative contemporaneous service department 
records than it does on the more recent statements of the 
veteran, made in connection with his claims for monetary 
benefits from the government.  See Curry and Cartright, both 
supra; see also Forshey v. West, 12 Vet. App. 71, 74 (1998), 
aff'd sub nom. Forshey v. Principi, 284 F.3d 1335, 1358 (Fed. 
Cir. 2002) [the definition of evidence encompasses "negative 
evidence" which tends to disprove the existence of an alleged 
fact, i.e., the lack of evidence is itself evidence].  Thus, 
the Board finds that the evidence does not satisfy element 
(2), in service disease or injury.

With regard to element (3), medical evidence of a nexus 
between an in-service injury and the current right shoulder 
condition, the Board finds that the record does not contain 
any medical evidence showing a connection between the 
veteran's current right shoulder condition and his period of 
military service.  The only items in the record in support of 
element (3) are the non-probative statements of the veteran.  
See Espiritu, supra.  

As noted above, the February 2002 examiner noted that the 
veteran had been able to do physical labor for a long period 
of time after service.  See Maxon v. Gober, 230 F.3d 1330, 
1333 (Fed. Cir. 2000) [noting that it was proper to consider 
the veteran's entire medical history, including the lengthy 
period of absence of complaint with respect to the condition 
he now raised]; see also Shaw v. Principi, 3 Vet. App. 365 
(1992) [a veteran's delay in asserting a claim can constitute 
negative evidence that weighs against the claim].  The first 
time the veteran raised the claim was in December 2001, more 
than 20 years after he left service.

For the reasons and bases stated above, the Board finds that 
the claim for service connection for a right shoulder 
dislocation additionally fails for lack of Hickson element 
(3).

In summary, for reasons and bases expressed above, the Board 
concludes that a preponderance of the evidence is against the 
veteran's claim. The benefit sought on appeal is accordingly 
denied.


ORDER

Entitlement to service connection for Hepatitis C is denied.

Entitlement to service connection for hemangioma/epidermoid 
of the parietal skull is denied.

Entitlement to service connection for bilateral median nerve 
neuropathy and bilateral ulnar nerve neuropathy is denied.

Entitlement to service connection for a right shoulder 
dislocation is denied.




REMAND

5.  Entitlement to service connection for a low back strain.

The Board has reviewed the record regarding the veteran's 
claim for a low back strain.  Preliminary, the Board will 
evaluate the claim along the lines set out in Hickson.

With respect to element (1), current disability, the record 
includes a November 2000 MRI report of the veteran's lumbar 
spine which concluded that there was a "mild old wedge 
deformity of L1 with prominent old Schmorl's node . . . 
findings could reflect old trauma; mild changes of 
spondylosis throughout the lumbar spine."  With regard to 
element (2), in-service disease or injury, the veteran's 
service medical records indicate that he complained of and 
was treated for a low back strain in March 1977.  Entries on 
March 14 and 16, 1977 indicate that the veteran complained of 
lower back pain after lifting a "heavy object on top of 
locker when he strained his back."   

In Charles v. Principi, 16 Vet. App. 370 (2002), the Court 
has held that in situations where there is competent evidence 
of a current disability and evidence indicating an 
association between the claimant's disability and his active 
service, VA is to obtain a medical opinion as to whether 
there is a nexus between that disability and his active 
service.  There is no such medical opinion currently of 
record.  Thus, the record on appeal, in its present state, 
raises questions that must be addressed by an appropriately 
qualified health care provider.  

Accordingly, the Board remands the case for further 
development, specifically a medical opinion to determine 
whether the veteran's current low back condition was incurred 
or aggravated during active duty.

Accordingly, the case is REMANDED to the Veterans Benefits 
Administration (VBA) for the following action:

1.  The veteran's VA claims folder should 
be provided for review by an appropriate 
health care provider.  The reviewer should 
render an opinion as to whether it is as 
likely as not that any current low back 
condition is related to the veteran's 
active duty military service.  If physical 
examination and/or diagnostic testing are 
deemed to be necessary by the reviewer, 
such should be scheduled.  A report must 
be prepared and associated with the 
veteran's VA claims folder.

2. After undertaking any additional 
development which it deems to be 
necessary, VBA should then readjudicate 
the veteran's claim of entitlement to 
service connection for a low back 
condition.  If the benefit sought on 
appeal remains denied, in whole or in 
part, VBA should provide the veteran and 
his representative with a supplemental 
statement of the case and allow an 
appropriate period of time for response.  
Thereafter, the claims folder should be 
returned to the Board for further 
appellate review, if otherwise in order.

The veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded.  See 
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board for 
additional development or other appropriate action must be 
handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 
7112 (West Supp. 2006).


______________________________________________
Barry F. Bohan
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


